              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JANET TAYCHERT,

                               Plaintiff,             Case No. 18-CV-1307-JPS
 v.

 LIBERTY LIFE ASSURANCE
                                                                    ORDER
 COMPANY OF BOSTON,

                               Defendant.


       On January 16, 2019, Plaintiff filed a motion to dismiss this action

with prejudice. (Docket #14). Although Plaintiff represents in the motion

that the parties have resolved the case, she does not indicate that the motion

is unopposed, and counsel for Defendant did not sign on to it. Id.; see Fed.

R. Civ. P. 41(a)(1)(A)(ii). The time has now passed for Defendant to respond

to the motion, and it has not done so. Therefore, the Court will grant

Plaintiff’s motion and dismiss this case with prejudice under Federal Rule

of Civil Procedure 41(a)(2).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to dismiss (Docket #14) be

and the same is hereby GRANTED; this action be and the same is hereby

DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 14th day of March, 2019.

                                       BY THE COURT:




                                       J.P. Stadtmueller
                                       U.S. District Judge
